DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is an Allowability Notice in response to the Arguments, Remarks, and Amendments filed on the 28th day of February, 2022. Claims 1-2,6,8-11 and 15-23 are pending and directed to allowable subject matter.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019; 01/14/2022; 1/14/2022; 05/16/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 has the word “is” repeated.  Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn in view of the submitted amendments and arguments filed by applicant, in combination of the USPTO provided Examples, the 2019 PEG, the 2019 October Update, and Full Signatory Review Panel Notes. The rejection has been withdrawn in view of the addition of the wake-up module associated with a user trigger device. 
Regarding the prior art, the instant application is distinguishable from the prior art. The claimed invention is directed to one or more landscape databases that stores keywords, contextual data, and respective categories; a user interface that displays a dynamic landscape map ; a wake-up module associated with a user trigger device, wherein the wake-up module is triggered by a predetermined audio-based trigger; a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: continuously polls for the predetermined audio-based trigger via a microphone, records audio data based on triggering of the wake-up module via the microphone during a session, wherein the recorded audio data is in response to questions output by a virtual assistant, analyzes the recorded audio data to parse  keywords associated with  defined idea compares the keywords with the categories of the dynamic landscape map, assigns a first attribute phase associated with a first keyword to a category of the dynamic landscape map for which a correlation score threshold is exceeded based on the comparison of the first keyword and keywords associated with the category, and creates a new category of the dynamic landscape map for a second attribute phase associated with a second keyword that did not exceed the correlation score threshold for any of the categories of the dynamic landscape map which is distinguishable of the closest prior art. The closest prior art consists of:
1. U.S. Patent Application No. 20180300829 A1 to Crabtree - which discusses an automated and continuous system and method for conducting worldwide analysis of the status of intellectual property in fields of interest and providing comprehensive and continuous IP landscape visualization, IP risk management, and IP opportunity identification sufficient for making informed business decisions regarding intellectual property in those fields but fails to teach but fails to teach a wake-up module associated with a user trigger device, wherein the wake-up module is triggered by a predetermined audio-based trigger; a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: continuously polls for the predetermined audio-based trigger via a microphone, records audio data based on triggering of the wake-up module via the microphone during a session, wherein the recorded audio data is in response to questions output by a virtual assistant, analyzes the recorded audio data to parse  keywords associated with  defined idea compares the keywords with the categories of the dynamic landscape map, assigns a first attribute phase associated with a first keyword to a category of the dynamic landscape map for which a correlation score threshold is exceeded based on the comparison of the first keyword and keywords associated with the category.
2. Korean Patent Publication No. 100490725 B1 to Jun Hak Seong - which discuses a method and system for classifying and generating patent maps but fails to teach a wake-up module associated with a user trigger device, wherein the wake-up module is triggered by a predetermined audio-based trigger; a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: continuously polls for the predetermined audio-based trigger via a microphone, records audio data based on triggering of the wake-up module via the microphone during a session, wherein the recorded audio data is in response to questions output by a virtual assistant, analyzes the recorded audio data to parse  keywords associated with  defined idea compares the keywords with the categories of the dynamic landscape map, assigns a first attribute phase associated with a first keyword to a category of the dynamic landscape map for which a correlation score threshold is exceeded based on the comparison of the first keyword and keywords associated with the category.
3. NPL LittleRock: Enabling Energy-Efficient Continuous Sensing to on Mobile Phones to Priyantha et al. - which discusses an application continuously monitoring the audio to identify the speaker by executing speaker-recognition software against a set of prebuilt speaker models but fails to teach a wake-up module associated with a user trigger device, wherein the wake-up module is triggered by a predetermined audio-based trigger; a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: continuously polls for the predetermined audio-based trigger via a microphone, records audio data based on triggering of the wake-up module via the microphone during a session, wherein the recorded audio data is in response to questions output by a virtual assistant, analyzes the recorded audio data to parse  keywords associated with  defined idea compares the keywords with the categories of the dynamic landscape map, assigns a first attribute phase associated with a first keyword to a category of the dynamic landscape map for which a correlation score threshold is exceeded based on the comparison of the first keyword and keywords associated with the category.
Examiner notes that the claimed invention is directed to one or more landscape databases that stores keywords, contextual data, and respective categories; a user interface that displays a dynamic landscape map ; a wake-up module associated with a user trigger device, wherein the wake-up module is triggered by a predetermined audio-based trigger; a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: continuously polls for the predetermined audio-based trigger via a microphone, records audio data based on triggering of the wake-up module via the microphone during a session, wherein the recorded audio data is in response to questions output by a virtual assistant, analyzes the recorded audio data to parse  keywords associated with  defined idea compares the keywords with the categories of the dynamic landscape map, assigns a first attribute phase associated with a first keyword to a category of the dynamic landscape map for which a correlation score threshold is exceeded based on the comparison of the first keyword and keywords associated with the category, and creates a new category of the dynamic landscape map for a second attribute phase associated with a second keyword that did not exceed the correlation score threshold for any of the categories of the dynamic landscape map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689